﻿30. Mr. President, on behalf of the Government and people of Japan I should like to extend our congratulations to you on your being elected President of the thirty-fifth session of the General Assembly. I earnestly hope that under your able leadership this session of the General Assembly will prove to be a most fruitful one.
31.	I should like also to express my deepest respect to the former President, Mr. Salim, for his leadership of the thirty fourth session of the General Assembly, the sixth and the seventh emergency special sessions, devoted respectively to Afghanistan and Palestine, and the eleventh special session on economic matters that was recently concluded. The success of all those sessions was greatly enhanced by Mr. Salim's guidance, which was truly admirable in its strict impartiality and efficiency.
32.	At the same time, I should like to pay a sincere tribute to the Secretary General, Mr. Kurt Waldheim, who has been undertaking extremely difficult tasks at a time of great international turmoil. I earnestly hope that he will continue with renewed vigour to fulfil the profoundly important duties that the Charter of the United Nations has entrusted to him.
33.	Now I should like to take this opportunity to extend a most hearty welcome to Saint Vincent and the Grenadines as it becomes the one hundred and fifty-fourth Member of the United Nations. My country looks forward to promoting relations of friendship and cooperation with that new Member State, both within the framework of the United Nations and outside it.
34.	Exactly 35 years have passed since the establishment of the United Nations. It is no exaggeration to say that the international community, having taken a first dynamic step into the new decade, is approaching a crucial juncture. Just as the decade of the 1980s was dawning, the Soviet Union launched a military intervention in Afghanistan. Furthermore, the conflict in IndoChina is far from a political solution. Those regional confrontations and hostilities continue and in some areas are being intensified. Indeed, this situation contains grave elements that could reverse the entire trend of history towards the relaxation of tensions and closer relations among nations.
35.	Moreover, since last year the second oil crisis has spurred an incipient inflation and has resulted in a worsening of the problems of recession and unemployment, which today pose a serious threat to the economy of every nation. Thus, in spite of the self-help efforts of developing countries and the increased assistance efforts of developed countries, the economic development to which all developing countries aspire is being subjected to numerous ordeals.
36.	Although prospects for the international community in the 1980s do not warrant optimism, there is no need for us to react with undue pessimism, because by no means does the international environment harbour only such discouraging elements. Having recovered from the devastation of the Second World War, mankind has over the past 35 years been painstakingly building foundations of world peace and prosperity which, in my view, are not so fragile.
37.	In the contemporary world, the trend towards multi polarization continues to grow, and interdependence and complementary relations among nations are deepening. In such a community of nations, the basis for the solution of all kinds of problems lies in international cooperation. Indeed, no nation can expect to enjoy peace and prosperity within its own borders unless there is world peace and prosperity.
38.	Japan's fundamental diplomatic posture remains unchanged. It consists of the pursuit of peace, refusal to become a military power, and positive efforts to contribute to world peace and prosperity. Today, 35 years after the end of the Second World War, Japan's national determination not to become a military Power is deeply rooted among the Japanese people.
39.	I hereby declare that in the 1980s Japan is determined to assume international responsibilities commensurate with its capabilities and its status in the international community by contributing more actively to the maintenance of international peace and to the development of the international economy.
40.	On the basis of these fundamental perceptions of diplomacy, Japan will continue to make every effort to strengthen its relations with countries throughout the world and thus to work for the advancement of understanding and trust among nations.
41.	For example, it is one of the fundamental tasks of Japan's diplomacy to establish a stable relationship, based on true mutual understanding, with the Soviet Union, one of its important neighbours with a different social system. Unfortunately, however, because the question regarding the Northern Territories still remains unresolved, we have not yet concluded a peace treaty with the Soviet Union. Furthermore, we have been confronted with an extremely regrettable situation in which the Soviet Union has recently deployed and strengthened its military forces in our Northern Territories. The Government of Japan does not believe that those actions are conducive to building confidence among nations. From that point of view, the Government of Japan continues to demand of the Soviet Union that this situation be promptly rectified and to endeavour to conclude a peace treaty so that genuinely friendly relations with the Soviet Union can be maintained and promoted. At the same time, Japan strongly hopes that the Soviet Union itself will demonstrate, with concrete deeds as well as with words, good neighbourliness and friendship.
42.	Next, among the problems confronting the international community, I should like to bring up those which I feel are particularly important with regard to world peace and stability, as well as international justice, and briefly to present the Government of Japan's views on them.
43.	The problem which demands our most immediate attention is the situation in Kampuchea. There are two aspects to the problem. The first has to do with restoring peace in Kampuchea and helping to build a country according to the true self-determination of the people. The second has to do with providing relief to the refugees and the people of Thailand who have been afflicted by the flow of those refugees into their country. Itself an Asian nation, Japan is deeply concerned at the fact that the fighting in Kampuchea still continues, that hundreds of thousands of its people are still struggling for their survival and, above all, that the fighting has recently spilled over into Thailand.
44.	One year has already passed since the General Assembly, in an effort to restore peace and fundamentally to resolve the problem, adopted by an overwhelming majority a resolution calling for, inter alia, the withdrawal from Kampuchea of all foreign forces and the exercise of the right of self-determination by the Kampuchean people 
45.	Although the Secretary General, Mr. Waldheim, visited Viet Nam and Thailand last August in the hope of finding a solution to the Kampuchean problem, it is highly regrettable that not even a hint of a peaceful solution has yet been found. Japan takes this opportunity to make a strong appeal once again to the international community and particularly to all the parties to the conflict for the complete implementation of the resolution. Only in this way can peace be restored to the Kampuchean people who, trapped in devastating conditions, are suffering in the midst of the fighting or are being forced to flee to neighbouring countries.
46.	I believe that the United Nations should take a new initiative to create an atmosphere in which a settlement as called for in the resolution can be realized. In order not to aggravate the instability of the region, our most urgent task is to prevent by all means the conflict in Kampuchea from spreading once again into neighbouring Thailand. Moreover, I earnestly hope that in the course of this session of the General Assembly there will be further concrete and useful discussions about such matters as the time, venue and agenda of an international conference on Kampuchea, as contained in General Assembly resolution 34/22 and which Japan has been advocating since last year. I also hope that guidelines regarding these issues will be set forth in any new resolution to be adopted during the current session. In this connexion, my country fully supports and, in fact, has become a cosponsor of, the new draft resolution regarding the situation in Kampuchea which was submitted by ASEAN and other countries and which incorporates, inter alia, these fundamental views of my Government. We are confident that all countries which strictly abide by international justice will support it as well.
47.	Last month, I myself visited the area along the Thai Kampuchean border and witnessed with my own eyes the miserable conditions of the refugees and Thai people affected in the nearby areas. Thus, in addition to resolving the political problem, another urgent task of the international community is to bring humanitarian relief to the masses of people who have been victimized by the Kampuchean conflict. Particular mention should be made of the fact that life for the Thai people along the Kampuchean border is being threatened by the tremendous influx of Kampuchean refugees. The Government of Japan pays a high tribute to the considerable success of the cooperative efforts of the international organizations and Governments concerned in providing humanitarian relief to the refugees and people affected, and is determined to cooperate further in such relief activities.
48.	However, in order to make the humanitarian assistance to the Kampuchean people more effective, it is urgently necessary to improve the distribution of relief supplies. Thus, I should like to renew our appeal to the international community regarding the need to establish demilitarized peace zones as proposed by the ASEAN countries and Japan. According to this proposal, in order to ensure the safe and effective distribution of relief goods, certain areas within Kampuchea should be designated demilitarized zones of peace, with consultations between international relief organizations and the parties concerned. I should like to urge that the relevant United Nations agencies promptly begin consultations with the parties concerned on the establishment of such zones, and that all countries concerned transcend political differences, and, from a purely humanitarian viewpoint, support the establishment of the demilitarized peace zones. It is essential that they cooperate to the fullest extent with the relief activities of international organizations for the Kampuchean people. I also hope that, in order to implement this plan effectively, the relevant organizations of the United Nations will play an active role in monitoring the demilitarized peace zones. The establishment of such zones, as well as the dispatch to Thailand of United Nations observer teams, which has been urged by the ASEAN countries and supported by Japan, are temporary emergency arrangements, but I hardly need stress once again that, in order for lasting stability to be achieved in Southeast Asia, it is necessary to find a solution that goes to the very root of the Kampuchean question.
49.	The military intervention in Afghanistan by the Soviet Union at the end of last year not only violates the main principles of non-intervention and non-use of force as contained in the United Nations Charter, it also seriously jeopardizes international peace and security. The international community absolutely cannot tolerate such a flagrant challenge to international law and justice. This was clearly demonstrated by the fact that at the sixth emergency special session of the General Assembly held last 10 to 14 January, a resolution calling for the immediate, unconditional and total withdrawal of the foreign troops was adopted by an overwhelming majority. It was also clearly shown by the fact that two similar resolutions were subsequently adopted at the Islamic Conference of Foreign Ministers, held at Islamabad from 27 to 29 January 1980 and from 17 to 22 May 1980 respectively.
50.	The Government of Japan cannot but express its profound concern over the fact that, despite repeated appeals by the international community, the Soviet Union continues to station its troops in Afghanistan and to prevent the establishment of a Government according to the free will of the Afghan people, thereby posing a threat not only to neighbouring countries, but to the entire world. We therefore strongly urge the Soviet Union to withdraw its troops immediately and to respect the Afghan people's right to self-determination. Moreover, I sincerely hope that, based on General Assembly resolution ES-6/2, the United Nations will adopt a new resolution containing concrete measures for a solution to this problem.
51.	The problem of the Afghan refugees, which has been exacerbated by the Soviet military intervention in Afghanistan, is no less painful to me than the IndoChinese refugee problem. I visited the refugee camps in Pakistan last month after my visit to the camps in Thailand in order to acquire a better understanding of the problems and to discover what measures Japan, as well as the international community, should take. The human conscience cannot ignore the plight of people, whatever their nationality, who, in order to avoid the disasters of war, are forced to flee from their homelands with only the clothes on their backs and to wander in desperation, suffering from starvation and disease. I firmly believe that the international community, while hastening to find a political solution to the underlying cause of the problem, should also for purely humanitarian reasons extend a helping hand to these unfortunate people.
52.	For its part, Japan has of its own volition provided relief for refugees around the world through major contributions to the Office of the United Nations High Commissioner for Refugees and to UNRWA, and is resolved to continue this assistance in the future. As an Asian nation, Japan is particularly concerned about the refugees in IndoChina and Afghanistan. We feel great sympathy as well for the difficulties which the Governments of Thailand and Pakistan are experiencing as a result of receiving the refugees. Japan sincerely hopes that, with the support of the international community, the Governments of both countries will be able to overcome these difficulties.
53.	I am profoundly disturbed about the fact that, even after such a long period of time, no solution has been found to the problem of the occupation of the American Embassy in Iran and the taking hostage of its diplomatic personnel. Not only is this incident a violation of established international law, but its illegality has been pointed out by resolutions of the Security Council and the judgement of the International Court of Justice.  Thus, it is a matter of concern which the international community can by no means ignore. It is my sincere hope that the hostages will be released as soon as possible and that the question may be resolved peacefully. I have been following with intense interest the developments in Iran that have been reported over the past few days.
54.	In addition, present indications that the conflict between Iran and Iraq is intensifying are a source of grave concern to me. I strongly hope that the fighting will cease immediately and that both countries will seek a solution of any conflict in accordance with the Charter of the United Nations.
55.	The situation on the Korean peninsula, which lies in close proximity to Japan, is also a matter of great concern to us.
56.	New developments have been witnessed in the Republic of Korea since last autumn. We sincerely hope that the stability of that country will be maintained and that its steady development will be achieved. It is our earnest wish that the parties concerned will continue to make strenuous efforts towards peace and the relaxation of tensions in the region. There still exist marked differences between South and North, but we strongly hope that, in order to achieve genuine peace and stability in the Korean peninsula, both sides will promote a dialogue and will gradually undertake exchanges in various fields with the aim of deepening mutual understanding.
57.	I now wish to turn to the question of the Middle East. The solution of the question of the Middle East is essential not only to regional stability and development but to international peace and ability as well.
58.	Japan's basic position on the Middle East question was clearly stated by its representative at the seventh emergency special session of the General Assembly on the question of Palestine  held last July.
59.	In order to achieve a just and lasting peace in the Middle East, we believe that Security Council resolutions 242 (1967) and 338 (1973) must be completely implemented, that Israel must withdraw from all the territories occupied since the war in 1967 and that the legitimate rights of the Palestinian people, including the right of self-determination, must be recognized and respected in accordance with the United Nations Charter.
60.	Accordingly, Japan supports the principles contained in, and the spirit of, General Assembly resolution 3236 (XXIX) of 22 November 1974 and resolution ES7/2 of 29 July 1980, which recognized the right of self-determination of the Palestinian people.
61.	In order to ensure that these resolutions will constitute a firm basis for achieving a just peace in the Middle East,
Japan believes that it is necessary to incorporate into them one of the essential elements of a just solution, that is, respect for and acknowledgement of the right of every State in the region to live in peace within secure and recognized boundaries.
62.	We recognize the significance of the Palestine question, which is the core of the Middle East problem, and are convinced that in order to bring about a just solution of the question it is essential that Israel and the Palestine Liberation Organization [PLO], which represents the Palestinian people, recognize each other's positions and that the PLO participate in the peace process. We should also like to stress the necessity for the parties concerned to make concerted and sincere efforts to create an atmosphere conducive to a just solution of the question. In this regard, Japan is profoundly concerned about an impasse in the Palestinian autonomy talks and the deterioration of the situation in the West Bank and finds it most regrettable that the primary cause stems from Israel's occupation policies, such as the establishment of settlements in the occupied territories and its steps to annex East Jerusalem. We sincerely hope that Israel will, with good grace, pay heed to the voice of the international community and demonstrate a courageous and flexible attitude towards the peace talks.
63.	Japan supports all international endeavours for a just solution of the question and will vigorously cooperate so that the results obtained so far will not be jeopardized but will continue to be supplemented and promoted. In accordance with its independent viewpoint, it is Japan's policy to explore actively possible solutions of the problem.
64.	In southern Africa, the fact that the question of Southern Rhodesia, which had been a major concern of the international community, was peacefully resolved through negotiations deserves our heartfelt congratulations.
65.	The continued practice of racial discrimination in South Africa, however, goes against the trend of history towards establishing majority rule and must be strongly condemned. Japan, a country that has resolutely opposed racial discrimination in any form since the time of the League of Nations, strongly urges the Government of South Africa to make efforts to eradicate racial discrimination.
66.	Furthermore, it is utterly deplorable that the Republic of South Africa maintains an intransigent attitude which has prevented the establishment of the United Nations Transition Assistance Group for Namibian independence. Japan has declared its readiness to participate actively in the United Nations Transition Assistance Group and earnestly hopes that it will be established in the very near future.
67.	Disarmament is indispensable to the achievement of international peace. In this, the first year of the Second Disarmament Decade, we should renew our firm commitment to the promotion of disarmament. As a first step towards making the Second Disarmament Decade a "fruitful decade", I should like to make a strong appeal for the early conclusion of a comprehensive nuclear test ban treaty and a treaty prohibiting chemical weapons, for which the international community has long been waiting.
68.	The second special session of the General Assembly devoted to disarmament is scheduled for 1982. My country intends to play an active role from the early stages of the preparatory work.
69.	World peace is essential for the prosperity of the people of any nation; conversely, the prosperity of the people, which depends upon the stability and development of the world economy, is essential as a foundation for the true and firm establishment of world peace. In this connexion, as, on the threshold of the 1980s, we observe the world economy, we find that the economies of countries throughout the world are beset with numerous difficulties such as inflation, recession, unemployment an J balance of payments imbalances.
70.	One thing that is certain in the present world economy, however, is the fact that at this time of deepening interdependent relations, the economic prosperity of any country will not be attainable without the harmonious development and expansion of the world economy. Accordingly, it is essential that each country in the world assume its proper role and carry out its responsibilities in a spirit of international cooperation.
71.	During the eleventh special session of the General Assembly, which has just concluded, Japan stressed the notion of the shared responsibility of the North and the South in tackling various problems and in seeking and exploring mutually beneficial solutions, because it is our fundamental belief that such a responsible attitude on the part of the North and the South will be to the advantage of both sides.
72.	Thus, I should like to welcome the fact that the special session was able in effect to conclude discussions on a new International Development Strategy for the Third United Nations Development Decade. It is vitally important that the North South dialogue be patiently continued, and that truly harmonious relations between the North and the South be generated within a long-term perspective. Accordingly, I sincerely hope that, based on the results of the special session just concluded, preparations for launching the global negotiations will be finalized during this session.
73.	In this connexion, and in light of the fact that, more than anything else, the rapid increase in the price of oil is seriously affecting the entire world economy, including the economies of non-oil producing developing countries, I should like to point out that the energy problem, including oil, is an area which deserves our urgent and priority attention and with which both producers and consumers must deal seriously in a spirit of cooperation.
74.	The cooperation extended by developed countries for nation building, as well as for human resources development, in developing countries is essential for strengthening the foundation of world peace and stability.
75.	In the firm belief that it is the responsibility of developed countries to respond to the legitimate expectations of developing countries, Japan has been cooperating to the best of its ability with the self-reliant efforts of developing countries in promoting their economic and social development.
76.	First of all, I should like to outline Japan's policy with respect to development assistance. I am pleased to confirm that the medium-term target set by Japan to double its official development assistance within three years from 1978 will be achieved this year as scheduled. Furthermore, Japan intends to maintain this positive attitude hereafter by making further efforts to increase the amount of its official development assistance, as well as to improve the ratio of official development assistance to its gross national product. As for areas to be covered by its official development assistance, Japan's policy is to stress the importance of humanitarian assistance and cooperation for the development of human resources as well as assistance in such fields as agriculture and energy.
77.	Secondly, with regard to the expansion of trade in developing countries, I should like to call attention to the noteworthy progress that has recently been achieved in the field of primary commodity exports for the benefit of many developing countries. I am referring specifically to the Agreement establishing the Common Fund for Commodities which, after many years of effort, was finally adopted at Geneva on 27 June 1980, at the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities." Recognizing the Common Fund's importance to the economic stability of many developing countries, Japan has worked unceasingly for its early establishment and intends to contribute a total of more than $60 million to the Fund, which includes the largest contribution to be provided to the Fund's second window.
78.	I should now like to turn to the question of the maintenance of peace, and to present a few concrete ideas concerning measures which would enable the United Nations better to fulfil its fundamental purposes as contained in the Charter of the United Nations.
79.	First of all, it is essential that Member States demonstrate maximal respect for political resolutions adopted by the General Assembly and the Security Council in the field of the maintenance of peace. It is extremely regrettable, in this connexion, to note the tendency in recent years for parties directly involved in a conflict to disregard, and in certain cases openly to challenge, important political resolutions which are supported by the overwhelming majority of Member States of the United Nations and, which, as such, reflect the collective will of the international community. I should like to appeal to those parties to show utmost respect for the resolutions of the United Nations.
80.	Secondly, I should like to refer to some concrete measures for enhancing the fact-finding functions of the United Nations which my Government proposed during the general debate of this Assembly last year, namely that, whenever a serious dispute arises, a representative of the Secretary General would be stationed at the scene for a certain period of time in order to investigate the facts of the situation and to report to the Secretary General from time to time. We are convinced that recent incidents, such as that which occurred along the border between Thailand and Kampuchea, have underscored even further the real relevance of our proposal. We hope that the Secretary General would make even greater use of the powers conferred upon him by the Charter of the United Nations and would take active steps in this regard. Furthermore, we should like to appeal to all Member States to render their maximal support to the Secretary General as he carries out his responsibilities.
81. Thirdly, I should like to take up the question of limiting the veto power in the Security Council. Although we recognize the necessity of maintaining the veto system itself, it would certainly enhance the peacekeeping functions of the Security Council if abuse of that power could be restricted as much as possible. Thus we shall follow with interest future deliberations on that question at such forums as the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization.
82 I should like to confine myself to making, just as an example, a specific suggestion concerning the function of the Security Council in connexion with the fact-finding functions of the United Nations as a whole, which I have just mentioned. Since Article 34 of the Charter, which attributes to the Security Council its important fact finding function, has been interpreted as being subject to the veto of the permanent members, the Council has been unable to perform that function in major international conflicts where a permanent member may in some way be involved. We therefore believe that the United Nations should, as soon as possible, take measures which would result in preventing the permanent members from exercising their veto power, at least in decisions relating to the Council's fact finding function under Article 34. We are convinced that the smooth functioning of the Security Council in the fact finding field would enable it to cope more effectively with situations as they develop, and thus help to strengthen dramatically the peacekeeping functions of the United Nations.
83.	The international community can never maintain peace by remaining idle in today's world, where there is a tendency openly to challenge the law and order of the international community and where such challenges can result in a fait accompli which eventually simply pushes aside international justice. It is essential that each member of the community of nations share the common responsibility for pursuing world peace, in the conviction that its own peace cannot be maintained unless peace prevails in the rest of the world. It is precisely such efforts actively to fulfil our responsibilities towards peace that will determine whether we shall be successful in handing down to future generations an international environment that is a little more peaceful and a little more congenial than that which we experience today.
84.	In concluding my statement, I should like to confirm once again that, for its part, my Government is ready and eager to carry out even more positively Japan's proper responsibilities towards the construction of a peaceful international community.
